Citation Nr: 1226814	
Decision Date: 08/03/12    Archive Date: 08/10/12	

DOCKET NO.  07-10 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for eczema.  

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a skin disorder other than eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to May 1981.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 rating decision of the VARO in New York, New York, that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for seborrheic dermatitis, diffuse eczema, and tinea pedis.  

The Board notes that service connection is currently in effect for:  psychiatric disability, rated as 70 percent disabling; cervical spondylosis, rated as 30 percent disabling; and gastritis, rated as 10 percent disabling.  A combined disability rating of 80 percent has been in effect since November 26, 2002.  


FINDINGS OF FACT

1.  The Veteran's eczema is reasonably due to an error in judgment in the course of VA care.  

2.  A skin disorder than eczema is not shown to be the result of VA hospital care, medical or surgical treatment, or examination.  Any additional skin disability due to VA hospital care, medical or surgical treatment, or examination, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for eczema are reasonably met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2011).  

2.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a skin disorder other than eczema have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must inform the claimant of the information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of a service connection claim (Veteran's status, existence of a current disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of a disability award) (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); Quartuccio, supra, at 187; 38 C.F.R. § 3.159 (b).  

A review of the record reveals there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  It does not appear the Veteran was provided with notice regarding degree of disability and the effective date of a disability award.  However, the determination by the Board herein grants a significant portion of his claim and the Board finds he has not been deprived of information needed to substantiate his claim.  Further, the Board finds the purpose of the VCAA notice has not been frustrated by the harmless error here.  The Board notes the Veteran has been represented throughout his appeal by an accredited Veterans service organization and that he has been afforded due process of law.  The Board satisfied its duty to assist the Veteran by obtaining an opinion from a VA dermatologist who had access to and reviewed the entire claims file.  Her opinion is of record and the Board believes that a remand for procedural purposes would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 510, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board notes the adequacy of the examination and the opinion has not been challenged by either the Veteran or his representative.  The Board finds there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the Veteran, and there is no other specific evidence to advise him to obtain.  Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Legal Criteria

The law provides that compensation may be paid for qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished by the Veteran when the approximate cause of the disability was:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151 (a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of disease or injury for which the cure, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress of a disease or injury.  38 C.F.R. § 3. 361.  

If additional disability is shown to exist, the next consideration is whether the causation requirements for an appellate claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361 (c) (1).  

In addition, the approximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise a duty of care that would be expected of a reasonable healthcare provider or that (ii) if VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the approximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the approximate cause of the Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  38 C.F.R. § 3.361 (d).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

The Veteran essentially maintains that he developed a chronic skin disorder due to a VA provider prescribing Hydrocortisone cream (Hytone 2.5 percent) after he specifically told VA that he was allergic to such medication.  

The Veteran first presented to the VA dermatology clinic in November 2000 after he developed a pimple on the left check that broke and left a hyperpigmentation after the pimple had healed.  He had been using an over-the-counter product to bleach his skin.  That contained Beorberry, Mitracarpe Extracts (five percent) and Cinnamidopropyl Trimethyl Ammonium Chloride (four percent) and developed contact dermatitis on his right cheek.  He informed the treating physician that he was allergic to hydrocortisone.  He was prescribed Synalar ointment and was advised to use nonirritating soap.  He requested that the medication be mailed to him, but he claims the medication never arrived.  

The Veteran returned to the clinic in early December 2000 and his prescription was changed to Hytone 2.5 percent.  He picked this up at the pharmacy.  He then used it two times.  Around this time his daughter went to a medical clinic for a rash and she was prescribed Mycolog II, an antifungal and topical corticosteroid ointment (Nystatan and Triamcinolone Acetonide Cream), which the Veteran himself used on his face for four days.  

Thereafter, the Veteran noted a diffuse rash on the nose on the right side of the face and the palms of his hands.  Two days later, he returned to the dermatology clinic, with a progression of his eruption and an early, mild impetigo on the right nose.  The physician clearly instructed him to stop Mycolog and any other medications that were not prescribed, and advised him to continue on Hytone 2.5 percent.  Several days later, the Veteran returned to the dermatology clinic with complaints of worsening of contact dermatitis and progression of impetigo.  He also had an area of discrete contact dermatitis at the site of an anti-smoking patch on his chest.  The VA physicians immediately held all steroids (oral and cream) until the specific nature of his allergy could be confirmed.  

In March 2002, the Veteran underwent a patch test and was found to have seborrheic dermatitis and eczema, with a steroid allergy to Tixacortol Pivolate and Hydrocortisone butyrate.  

The Veteran was accorded an examination by VA in February 2005.  He had erythema and scaling of the nasolabial folds and the ala of the nose.  The feet revealed a moccasin-pattern erythema and scales on the sides and soles of the feet where the fourth and fifth toe of the feet revealed scaling.  There was diffuse erythema on both the volar and palmer surfaces of the hands.  The chest and abdomen revealed a diffuse erythema, and there was a mild diffuse erythema on the upper and mid back.  The Veteran had diffuse xerosis on both outer upper arms and there were numerous small follicular hyperkeratotic papules.  The Veteran was diagnosed with a seborrheic dermatitis, diffuse sclerotic eczema including on the chest, back, elbows, knees, and hands, and tinea pedis.  The examiner opined that these skin disorders began in 2000.  

In an addendum written in February 2006 by a separate physician who reviewed the claims file in full, he noted that the Veteran had been diagnosed with seborrheic dermatitis, diffuse eczema (involving the chest, back, elbows, knees, and hands), and tinea pedis.  The medical records reflected that the Veteran had an allergic reaction to steroids prescribed by VA in December 2000.  The Veteran already had the skin disorder when the topical steroids were used and the worsening of the disorder was caused by the allergic reaction to the steroids.  However, the physician stated there was no negligence, error in judgment, or fault on VA in that outcome.  He indicated the Veteran had no history of allergies to topical steroids and he stated that steroids are the treatment of choice in patients with a diagnosis of contact dermatitis.  He added the topical steroids were discontinued when it was determined that the Veteran had an allergy.  He found that there was no residual injury from the use of topical steroids.  

Despite a statement that VA had no history of allergies to topical steroids, the record does reflect that upon presentation to a VA dermatology clinic in November 2000, the Veteran did inform the physician that he was allergic to Hydrocortisone creams.  The February 2006 physician also noted that the Veteran had the residual injury from the topical steroids, but the record reflects that the Veteran currently has a diagnosis of seborrheic dermatitis and eczema. 

The case was recently referred to a VA dermatologist who was asked to review the claims file and provide opinions as to the etiology of the Veteran's current skin difficulties.  The examiner opined as follows.  

"I have reviewed the claims file in full and have reached the following conclusions:  

1.  Is it at least as likely as not the Veteran developed an additional skin disorder(s) in November 2000 and December 2000?  If so, please identify the disorders and the affected area(s) of the body.  

Yes, in November 2000 and December 2000, it is at least as likely as not that the Veteran developed:  

1.  Contact dermatitis of the face, neck, abdomen (at site of nicotine patch).  

2.  Impetigo of the lateral nasal ala.  

3.  Eczematous dermatitis of unclear etiology of the trunk, hands, axilla.  

Of note, seborrheic dermatitis was not diagnosed until 2002).  

2.  Regarding each diagnosed skin disorders set forth in question one, is it at least as likely as not that the dermatologist's prescription of Hytone 2.5 percent was the proximate (immediate) cause of the additional skin disorder?  

No, it is not at least as likely as not that the dermatologist's prescription for Hytone 2.5 percent was the proximate cause of either the extensive contact dermatitis or the impetigo.  

The patient suffered from contact dermatitis complicated by super infection that began prior to receiving a prescription of Hytone 2.5 percent from the dermatologist.  The initial skin reaction, caused by application of an over-the-counter cream, was likely exacerbated by four days of Mycolog II use.  It is unlikely that two applications of Hytone 2.5 percent prior to the Mycolog II was a significant contribution.  

3.  What role did the Veteran's use of nonprescribed medications (including his daughter's prescribed ointment, anti-smoking patch, and bleaching cream) play in the development of any additional skin disorder(s)."  

The Veteran suffered from skin allergies (both by history and patch test).  He first presented to dermatology after having used an OTC remedy-the initial insult to the skin.  He used Hytone 2.5 percent twice and then Mycolog II immediately after for four days and the rash worsened.  In addition, a nicotine patch was placed, to which he also developed a contact allergy.  Subsequently, he developed nummular and hand dermatitis that has persisted since.  

It is most likely that the combination of irritants described above caused the hypersensitivity reaction.  Acute contact dermatitis can precipitate generalized eczema in patients prone to skin allergy (autoeczematization), and eczema can persist even after removal of the initial irritant."  

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  A Veteran is also competent to testify as to some medical matters.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person, conflicts with Jandreau); Jandreau, 492 F. 3d at 1377, Note 4 (sometimes a lay person will be competent to identify the condition or the conditions simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

As noted above, the chief of dermatology at a VA medical center reviewed the entire claims file and opined that it is likely that the Veteran's eczema was an additional skin disorder contracted by the Veteran in 2000.  However, the same examiner also opined that it was not as least as likely as not that the prescription for Hytone 2.5 percent was the proximate cause of either the Veteran's contact dermatitis or his impetigo.  There is no medical evidence of record to the contrary.  The Veteran is not shown to be qualified to offer an opinion in the complex area of skin disorders and their etiology.  The VA dermatologist, a person trained in assessing skin disorders, provided a specific and reasoned opinion reflecting that it was most likely that the Veteran's eczema was attributable to a "combination of irritants" and this would include the VA medication.  However, the dermatologist specifically opined that it was not at least as likely as not that any skin disease other than eczema resulted from VA medical treatment.  The Board therefore finds that the Veteran does have chronic eczema which was acquired primarily due to an error in judgment in the course of VA care, in that medication was prescribed despite the Veteran's warning that he was allergic to such medication.

Accordingly, the Board finds that service connection for eczema is granted, but service connection for a skin disorder other than eczema is not in order.  









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for eczema is granted.  To this extent, the appeal is allowed.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder other than eczema is denied.  



	                        ____________________________________________
	WAYNE M BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


